—Motion to expand the judgment roll and for permission to file and serve a pro se supplemental brief denied. Memorandum: Issues raised on direct appeal must be a matter of record. If there is a dispute concerning the contents of the record, a motion to settle the record before the trial court (see, 22 NYCRR 1000.5 [g] [2]) must be made. A defendant who seeks to raise an issue that is outside the record must raise it within the context of a CPL 440.10 motion to vacate the judgment. Defendant’s motion to file a pro se supplemental brief is premature because defendant’s assigned counsel has not filed and served the principal brief in this appeal (see, 22 NYCRR 1000.5 [g] [1]). Present—Green, J. P., Lawton, Fallon, Callahan and Davis, JJ.